Fitzsimons, J.
The plaintiff claimed that she took passage from Hamburg to Hew York by means of transit furnished by defendant, and that she purchased the passage ticket from one Mendel, whom she said was the defendant’s agent in Hamburg, and that her baggage was lost by defendant. The jury rendered a verdict in her favor for $300.
The defendant moved at the close of the case to dismiss the complaint on the ground that the plaintiff failed to show that the defendant made any contract with her for passage from Hamburg, which motion was denied.
In denying the motion to dismiss the complaint upon the ground just stated the learned trial justice erred, because there is no testimony in the case (except the mere say so of defendant’s child, who at the time of the taking of said passage was only eleven years of age) which establishes that Mendel was the agent of the defendant in Hamburg, or that he acted for it. in any capacity, or that any of his acts were ratified by defendant. Hor is there any testimony proving that any ship, railroad or other means of transit used by the plaintiff on her passage from Hamburg to Hew York was owned or controlled *241or managed or operated by defendant. Under these circumstances no cause of action was established against the defendant, and the complaint should have been dismissed.
Judgment should be reversed and new trial ordered, -with costs to appellant to abide the event of action.
Ehrlich, Oh. J., and Yah Wyck, J., concur.
Judgment reversed and new trial ordered, with costs to appellant to abide event.